Appeal from order, Supreme Court, New York County (Charles E. Ramos, J.), entered October 17, 2005, which, as limited by the briefs, denied plaintiffs’ oral motion for disclosure sanctions and sua sponte limited the trial issues to those presently pleaded, unanimously dismissed, without costs.
The subject order decided a motion that was not made on notice and therefore is not appealable as of right (CPLR 5701 [a] [2]). We decline to grant leave to appeal as the record is inadequate to permit review of the issues raised in the briefs, including whether defendant’s noncompliance with the order dated November 19, 2002, compelling “all specific discovery requested in [plaintiffs’] motion papers,” is excusable (see Corr v Thacker, 15 AD3d 217 [2005]). Concur—Andrias, J.P, Marlow, Williams, Buckley and Malone, JJ.